Order issued July 25, 2014




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-12-01246-CR
                      ________________________________________

                      ALEXANDER JAMES GABRIEL, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                  Before Chief Justice Wright and Justices Myers and Evans

       Based on the Court’s opinion of this date, we GRANT the April 10, 2014 motion of

Samuel D. Rosenstein for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Samuel D. Rosenstein as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Alexander James Gabriel, TDCJ No. 1810443, Bartlett State Jail, 1018 Arnold Drive, Bartlett,

Texas, 76511.


                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE